FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-2655
                 _____________________________

RAYMOND STAINES, as Personal
Representative of the Estate of
Nora Staines,

    Appellant,

    v.

R.J. REYNOLDS TOBACCO
COMPANY, PHILIP MORRIS USA
INC., LORILLARD TOBACCO
COMPANY, and LORILLARD, INC.,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

                        February 8, 2018


PER CURIAM.

     This is a companion case to In re 73 Engle-Related Cases, 1D-
16-2651 (Fla. 1st DCA 2018), involving an Engle, personal injury
lawsuit filed on behalf of Ms. Nora Staines, who was already
deceased when her case was filed. Unbeknownst to her attorneys,
Ms. Staines died a couple of months prior to her complaint being
filed. Then eight years later, sometime after her attorneys
discovered that she had died and the tobacco company defendants
had moved to dismiss, counsel sought leave to amend the
complaint, substitute Mr. Raymond Staines (the personal
representative of Ms. Staines’ estate) as the plaintiff, and convert
the case into a survival or wrongful death action. The trial court
denied plaintiff’s motion and dismissed the case with prejudice,
along with seventy-three other Engle actions filed on behalf of dead
persons that are described in In re 73 Engle-Related Cases. Mr.
Staines then appealed on behalf of Ms. Staines’ estate.

     We affirm for the same basic reasons detailed in our opinion
in In re 73 Engle-Related Cases. Shortly stated, we find no legal
error in the trial court’s decision to dismiss the lawsuit filed by
counsel on behalf of Ms. Staines because “deceased persons cannot
be parties to a judicial or quasi-judicial proceeding.” Xtra Super
Food Ctr. v. Carmona, 516 So. 2d 300, 301 (Fla. 1st DCA 1987).
Plaintiff’s counsel had no authority after Ms. Staines’ death to file
and maintain a personal injury case in her name. Rogers v.
Concrete Scis., Inc., 394 So. 2d 212, 213 (Fla. 1st DCA 1981) (noting
that “[t]he death of [the] client terminates the relationship
between the attorney and client and the attorney’s authority to act
by virtue thereof is extinguished”). BEC Constr. Corp. v. Gonzalez,
383 So. 2d 1093, 1094 (Fla. 1st DCA 1980) (same). And thus, the
complaint filed in this case did not confer jurisdiction on the trial
court, nor does it provide a basis upon which an amended
complaint can now relate back. See BEC Constr., 383 So. 2d at 1094
(“No proper claim ever having been filed, . . . [the court] had no
jurisdiction.”); DeArmas v. Blonstein, 356 So. 2d 1339, 1340 (Fla.
3d DCA 1978) (affirming the dismissal of a personal injury claim
where the plaintiff died before the lawsuit was filed). *




    * We additionally reject Mr. Staines’ argument based on Sams
v. GA W. Gate, LLC, No. CV415-282, 2016 WL 3339764 (S.D. Ga.
June 10, 2016), that the inclusion of two living, unrelated parties
with unrelated claims in the initial complaint gave the court
jurisdiction over Ms. Staines’ claims. Engle-progeny claims are
“highly individualized” and were explicitly required by the Florida
Supreme Court to be filed as “individual actions.” Engle v. Liggett
Grp., Inc., 945 So. 2d 1246, 1254, 1270 n.12 (Fla. 2006). The
insertion of random, unrelated parties into the deceased named
                                 2
     As in In re 73 Engle-Related Cases, we also affirm because the
trial court committed no error in denying the 2016 motion to
amend the complaint. The record indicates that plaintiff’s counsel
delayed informing the court of Ms. Staines’ October 2007 death by
not moving to amend the complaint and correct its allegations until
2016, more than eight years after the case was first filed. Under
these circumstances, we cannot conclude that the trial court
abused its discretion by denying the motion. See In re Engle Cases,
767 F.3d 1082, 1119-20 (11th Cir. 2014) (finding no right to amend
because of “years of unjustifiable delay and obfuscation”).

    AFFIRMED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


John S. Mills and Courtney Brewer of The Mills Firm, P.A.,
Tallahassee, for Appellant.

Geoffrey J. Michael and Daphne O'Connor of Arnold & Porter Kaye
Scholer LLP, Washington, D.C., for Appellee Philip Morris USA
Inc.; Charles R.A. Morse of Jones Day, New York, for Appellee R.J.
Reynolds Tobacco Company.




plaintiff’s lawsuit here did not impart life to her highly
individualized claim.

                                3